—

Co me NUN BNO OH Fe WY NY

NY NY NH NHN NB WB WP HP ww ei
4A A MY FY YN |= SF Ce DAaAaEaHss

R. David Hosp

ORRICK, HERRINGTON & SUTCLIFFE, LLP
222 Berkeley St. Ste 2000

Boston, MA 02116

Telephone: (617) 880-1886

Facsimile: (617) 880-1801

Email: dhosp@orrick.com

Paige Pavone

ORRICK, HERRINGTON & SUTCLIFFE, LLP
51 West 52" Street

New York, NY 10019

Telephone: (212) 506-3604

Facsimile: (212) 506-5151

Email: ppavone@orrick.com

Attorneys for Plaintiffs

FRANKLIN GOMEZ CARRANZA and
RUBEN TORRES JAUREGUI,

Plaintiffs,
v.

UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT, et al.,

Defendants.

 

 

 

Case 2:20-cv-00424-JAP-KRS Document 7 Filed 05/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO

Case No. 20-CV-424

DECLARATION OF RUBEN TORRES
JAUREGUI IN SUPPORT OF
PLAINTIFFS’ MOTION FOR CLASS
CERTIFICATION

 

 

 

 
nA & Ww N

o oe NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:20-cv-00424-JAP-KRS Document 7 Filed 05/18/20 Page 2 of 3

I, Ruben Torres Jauregui, declare as follows:

L.

I make this declaration from my personal knowledge and, if called to testify to these
facts, could and would do so competently.

My name is Ruben Torres Jauregui. My A# is 201 933 594.

1 am detained in Otero County Processing Center since August 2, 2019. I have a case
here and am waiting for my final hearing.

Since the beginning of COVID-19, my lawyer has not been able to visit me, or call
me. The little communication we have had was because my brothers help me and put
money in my account so that I can talk to her. Because we have to pay for phone calls
with ICE. Here on the inside, they don’t make phone calls available for preparing my
case.

Each call costs 9 cents a minute. You can imagine how much I have spent to be able
to prepare for my hearing. But also, imagine those who don’t have money to call their
lawyers. Here in my dormitory, there are men who have had to exchange their plate
of food and go without eating in order to be able to call their lawyer.

These are some of the things, and many more, that immigrants here suffer in Otero.
When I have to call my lawyer from the barracks, others hear my calls, they can
interrupt me, and it’s difficult to hear on the phone.

I am going to live my whole life and die and I will never understand why there are
human beings, made of flesh and bone like us, that make us suffer so much.

I have never served as a class representative in any prior action.

I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

 

 
—

Co eo N DN OHO FF WD ND

NY NY NY NY NH WH Wp

N

a~ A nA FO PEF SC Be Wk GRE GS S&S SS
—_

Case 2:20-cv-00424-JAP-KRS Document 7 Filed 05/18/20 Page 3 of 3

10. For reasons due to the COVID-19 pandemic shutdown, I am unable to sign this

declaration physically and I am executing this declaration on May 12, 2020 via my

attorney, Heidi Cerneka.

Ruben Torres Jauregui

Certificate of Interpretation
I am the attorney representing Ruben Torres Jauregui in his asylum proceedings. On May 12,
2020, I met telephonically with Mr. Torres Jauregui and recorded and interpreted the above
Declaration of Ruben Torres Jauregui (“Declaration”) from Spanish to English. Due to the
COVID-19 shutdowns and public health concerns, I was unable to physically meet with Mr.
Torres Jauregui for his signature for the Declaration. Mr. Torres Jauregui affirmed over the

telephone that the contents of his Declaration are true and accurate to the best of his knowledge.

HWAACL

Heidi Cerneka, Esq.

 

 

 

 
